DETAILED ACTION
This office action is in response to amendments and arguments filed 15 April 2021, for application 15/429820, filed on 10 February 2017. Claim objections and rejections under 35 USC 112b have been withdrawn in view of the amendments. However, new claim objections have been set forth in this office action. Currently claims 1, 3-12, and 14-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Each of claims 1, 11, 12, and 20 is objected to because of the following informalities: “each of the plurality of models include an identification …” should read instead “each of the plurality of models includes an identification …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing et al. (“Evaluation of an Adaptive Game that Uses EEG Measures Validated during the Design Process as Inputs to a Biocybernetic Loop”, Front. Hum. Neurosci., th International Conference on Information, Intelligence, Systems and Applications (IISA), 2015, pp.. 1-6), hereinafter referred to as Katmada. 

In regards to claim 1, Katmada teaches a method, comprising: utilizing at least one processor to execute computer code that performs the steps of: receiving … from a requesting application …,  a request for identifying an attribute of user behavior regarding user by the user of the requesting application, … wherein the attribute corresponds to an emotional state of the user; …  ([p. 2, Introduction, p. 9, Design, Figure 1, Figure 6], This article describes the development of an adaptive computer game where the software responds in real-time in order to enhance the experience of the player by making the game appropriately challenging., Three types of biocybernetic loop were compared: (a) a conservative system that produced an upward or downward adjustment of game demand (i.e., drop speed) when changes in frontal theta and parietal alpha substantially deviated from baseline (greater than 200%); (b) a liberal system that adjusted game demand in response to smaller deviations from baseline EEG activity (100%); and (c) a moderate system that responded to moderate changes in EEG (150%). It was anticipated that the conservative system would be the least reactive and would respond slowly and only to extreme examples of boredom and overload., wherein a video game (Tetris) is incorporated in a software-based biocybernetic control loop (a requesting application) which controls game difficulty according to the detection/identification of particular player (user) emotional states (user behavior attribute) such that the request for identifying this attribute is made by the biocybernetic control loop design framework (Figure 6) in which the specified operational mode of the system (which determine the interpretation of values associated with that identified attribute) such as “conservative” or “liberal” or any operation within that control loop which obtains/processes/uses that information to support that operational mode is a request.) and wherein the emotional state correlates to a user satisfaction of the user with respect to the requesting application; ([p.. 2, Introduction, p. 9, Subjective Measures, Figure 1, Figure 5, Table 6], The MIM was adapted to provide a conceptual framework for defining a desirable state of player engagement that could serve as the target for the biocybernetic loop. The adaptation took account of research upon the gaming experience to define an ideal ‘‘zone’’ state for the player., Player experience was analyzed using subjective measures of mood and game immersion. The mood adjective checklist (UMACL; Matthews et al., 1990) assesses three components of mood: energetical arousal (EA: tired-alert), tense arousal (TA: relaxed-tense) and hedonic tone (HT: happy-sad)., wherein the user emotional state (e.g., engagement, overload, boredom, “zone”) is correlated with user satisfaction associated with the game both because it may be an indication of a favorable (e.g. engagement, “in the zone”) or unfavorable (e.g., boredom) experience at a given instant during the performance of the game within the biocybernetic control loop and because the user’s subjective indication of satisfaction is correlated (Table  6) with particular operational modes of that control loop associated with emotional state-based gaming adaptation (dynamic difficulty adjustment).) wherein the request for identifying an attribute comprises context information, wherein an engagement hook identifying a pattern of a human attribute is determined from the context information, and wherein the attribute to be identified is determined by analyzing the engagement hook; ([p. 2, Introduction, p. 3, Study One: Introduction, p. 3, Game Demand, p. 4, Experimental Design, p. 4, Subjective Questionnaires, p. 5, Subjective Self-Report Data, Table 2, pp. 7-8, Discussion, Figure 1, Figure 3, Figure 4, Figure 5], The MIM was adapted to provide a conceptual framework for defining a desirable state of player engagement that could serve as the target for the biocybernetic loop. The adaptation took account of research upon the gaming experience to define an ideal ‘‘zone’’ state for the player. For instance, Csikszentmihalyi (1990) described the ideal or optimal level of engagement as ‘‘flow’’; a state where engagement with a task is full to the point that time seems to slip away…. Thus, the MIM was adapted to represent four broad categories of player state; boredom, engagement, zone and overload (Figure 1)., The study aimed to establish: (a) the most suitable EEG measures to use as inputs to a real-time biocybernetic loop; and (b) an appropriate framework for the operationalization of the MIM with respect to measures of spontaneous EEG., The speed and quantity of the falling pieces were systematically manipulated to create three levels of game demand (low, high or excessive)., Throughout each game EEG was measured along with task performance; the total duration of the experimental session was approximately 40 min., Subjective workload was assessed using the NASA Task Load Index (TLX; Hart and Staveland, 1988) which consists of six scales (subjective effort, mental demand, temporal demand, physical demand, perception of performance and frustration)., Ratings of mental, physical and temporal demand increased significantly with each increment in demand (all p < 0.05). Effort ratings increased from low to high demand (p < 0.01) and showed a marginally significant increase at excessive vs. high demand (p = 0.05). Perceptions of performance quality were reduced at excessive vs. high and low demand (both p < 0.01) while frustration was elevated at excessive vs. high and low demand (both p < 0.01). Ratings of mental demand, physical demand and effort all increased with incentive (p < 0.05)., Augmentation of frontal theta has been widely reported in association with sustained attention, increased cognitive control and working memory… However, the decline of frontal theta power under conditions of excessive demand (Figure 3) has not previously been observed. The reproduction of this pattern in Tetris players provided an indication of the ecological validity of this metric and the ability of frontal theta to retain sensitivity to demand when generalized to spatial cognition in a gaming context…. The selection of the two EEG inputs to the biocybernetic loop made it possible to operationalize the adapted MIM (Figure 1) i.e., frontal theta was used to represent effort and parietal upper alpha to represent game demand (Figure 5)., wherein the context information such as response information (including subjective information) associated with a video game contextualized to a particular domain (gaming environment/Tetris) for the biocybernetic control loop is used to derive a corresponding engagement hook in the form of an optimal level of engagement flow which depends upon user emotional attributes (frustration, perceptions of performance quality, effort, motivation) as a function of the parameters (demand) of the particular (gaming) application system such that the identified attribute relevant to that gaming context (e.g., boredom, engagement, zone, overload) is associated with those contextual emotional attributes and correlated with an engagement hook in the form of human behavioral patterns (for Tetris) such as, at least, the theta power and the alpha power in EEG responses analyzed according to the effort/demand responsive aspects of that engagement hook (Figure 1).)    identifying, from the system and from at least one wearable device operatively coupled to the system, a plurality of sensors accessible to the application of the system; ([p. 4, EEG Recording and Analysis, p. 8,  Discussion, Figure 6], EEG was recorded monopolarly from 64 Ag–AgCl pin-type active electrodes mounted in a BioSemi stretch-lycra head cap. Electrodes were positioned using the international 10–20 system and recorded activity from the following sites:…, The sensor location Fz, which generally lies at the center of the scalp area associated with frontal theta augmentation was selected as the recording site…. A parietal site was selected because in the first study parietal sites P3 and P4 detected sensitivity to game demand; central sites were also responsive but there were concerns that these would be subject to confounds from motor activity associated with game play. Although sensitivity was recorded at frontal sites this was smaller in magnitude than the parietal response to demand (Table 4). The choice of recording site was also constrained to the set of sites analyzed in study one i.e., frontal (F3, F4), temporal (T7, T8), central (C3, C4), parietal (P3, P4) and occipital (O1, O2) to preserve the validity of the psychophysiological inference regarding game-related cognition.; wherein multiple EEG sensors/electrodes are affixed to the head of user of the biocybernetic control loop (Figure 6) with various sites on the scalp considered for recording particular EEG signals (with different spectral components of those signals also considered as distinct sensors since they are tied to different/distinct mental processes.) identifying, from the plurality of accessible sensors, at least one sensor that monitors information corresponding to the attribute; ([pp. 7-8, Discussion], The sensitivity of upper alpha activity to game demand was specific to frontal, central and parietal sites. In addition, upper alpha was the only frequency band to respond to the incentive coins (greater power reduction when game coins were present over the right hemisphere)…. The sensitivity of the alpha band was found to vary across recording sites. Upper band effects occurred at frontal, central and parietal sites which provides some agreement with other studies linking these cortical areas with mental rotation—a key cognitive component of Tetris play (e.g., Inoue et al., 1998; Yoshino et al., 2000). Conversely, the effects of demand in the lower alpha band were restricted to temporal and occipital electrodes…. The sensor location Fz, which generally lies at the center of the scalp area associated with frontal theta augmentation was selected as the recording site…. Although there was no interaction of demand with hemisphere in the first study to guide this selection of site, the right hemisphere electrode P4 was selected on the basis of a robust association of right hemisphere with spatial cognition… To summarize, the selection of the two EEG inputs to the biocybernetic loop made it possible to operationalize the adapted MIM (Figure 1) i.e., frontal theta was used to represent effort and parietal upper alpha to represent game demand (Figure 5). According to this conceptual model the desirable states of ‘‘zone’’ and ‘‘engagement’’ are associated with high effort while undesirable states are defined by low effort combined with high demand (overload) or combined with low demand (boredom)., wherein at least two positionally-specific sensors (EEG sensors with electrodes) are identified for being effective in providing/monitoring physiological information corresponding to the user emotional state (effort, demand, zone, engagement).) wherein the identifying comprises identifying sensor data relevant to the attribute by accessing a user behavior database, comprising a plurality of models, selecting a model from the plurality of models within the user behavior database corresponding to the attribute, and identifying the at least one sensor from information corresponding to the selected model, wherein each of the plurality of models include an identification of a type of sensor information required to traverse a given model; ([p. 4, Experimental Design, pp. 4-5, EEG Recording and Analysis, p. 5, Statistical Analysis, p. 6, Discussion, p. 9, Development of the Real-Time Adaptive Gaming System, Table 3, Table 4], Throughout each game EEG was measured along with task performance; the total duration of the experimental session was approximately 40 min. Participants practiced by playing each of the six game versions once prior to the experiment and the fitting of EEG equipment., EEG was recorded monopolarly from 64 Ag–AgCl pin-type active electrodes mounted in a BioSemi stretch-lycra head cap. …. The graph for each participant was then visually inspected to discern the theta frequency possessing the greatest demand related modulation of power. Many participants did not display a unique frequency with the greatest power modulation, but instead a small window of similar frequencies that displayed greater modulation than the other theta frequencies; for this reason a 1 Hz window was selected for each participant. Power spectra values for both alpha and theta bands were log transformed (using the natural log) to normalize distribution. A single 180 s continuously recorded data segment was analyzed for each experimental condition., A priori hypotheses concerning effects for demand were tested using repeated measures analyses of variance (ANOVA). Multivariate analyses are reported using the Pillai’s Trace statistic and where multivariate tests failed to reach significance, due to a small sample size (N = 20) significant univariate analyses are reported., The results indicated frontal theta was robustly sensitive to objective game demand but that alpha activity only responded to demand at specific sites. For both frontal theta power and subjective motivation there were significant quadratic trends with maxima at high demand indicating that this level stimulated the highest subjective motivation and effort investment…, The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading.; wherein a user behavior database consisting of the responses of the EEG sensors for a set of users observed while playing Tetris under a set of controlled conditions is used to determine/model the association of each sensor response to attributes of interest in the biocybernetic control loop framework such that each model of behavior of a given sensor is the statistically deduced association (ANOVA, MANOVA) between that response and user attributes of interest, for example, the frontal theta and parietal alpha sensors, for example identified specifically of being of special interest on the basis of the statistical models such that these models include the pertinent sensors and their associated data (e.g., theta waves) needed to apply (traverse) those models during the execution of the biocybernetic control loop, and wherein there is a plurality of such models in the model database which uniquely associates each model with a user.) determining the value of the attribute by analyzing the information of the at least one sensor, wherein the analyzing comprises comparing the obtained information to information stored in at least one user engagement model directed to the attribute, wherein the determined value provides an indication of the user satisfaction with respect to the requesting application; ([pp. 8-9, Development of the Real-Time Adaptive Gaming System, p. 9, Design, Figure 1, Figure 5], Raw EEG data were transmitted to the VI to be filtered and averaged prior to transformation into estimates of motivation and workload by a state classification algorithm. These estimates were defined in terms of the four states of boredom, engagement, zone and overload (Figure 5)… Theta activity between 4–8 Hz was obtained from the midfrontal electrode Fz and activity in the upper alpha band (10.5–13 Hz) was derived from right parietal site P4. … These values were then converted to estimates of workload (upper alpha) and motivation (frontal theta)… For the operational model to trigger adaptations of game demand in real-time, it was necessary to select criteria for adaptation so that the four regions of the user state model could be defined (Figure 5). To maximize the effectiveness of adaptation, it was desirable to calibrate the criteria or trigger levels to individual players to counteract individual variability in the magnitude of EEG responses to game demand. The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading., Three types of biocybernetic loop were compared: (a) a conservative system that produced an upward or downward adjustment of game demand (i.e., drop speed) when changes in frontal theta and parietal alpha substantially deviated from baseline (greater than 200%); (b) a liberal system that adjusted game demand in response to smaller deviations from baseline EEG activity (100%); and (c) a moderate system that responded to moderate changes in EEG (150%)., wherein the value of the emotional state attribute of the user is the amount of deviation of the pertinent EEG sensor information (frontal theta and parietal alpha) from the baseline such that this value is determined by analyzing the relevant EEG signals according to a user-specific user state model (user engagement model) corresponding to four user emotional states (Figure 5) in which the sensor information is compared to user-specific responses which associate that information to those states and wherein this value is indicative of user satisfaction by virtue of indicating (according to its magnitude) whether the user is bored or in an optimal (satisfied/engaged) emotional state according to the association of that state with a point on the boredom-engagement-zone-overload curve shown in Figure 1 (also a user engagement model).) wherein the at least one user engagement model comprises the selected model modified based upon a profile for the user; ([pp. 8-9, Development of the Real-Time Adaptive Gaming System], To maximize the effectiveness of adaptation, it was desirable to calibrate the criteria or trigger levels to individual players to counteract individual variability in the magnitude of EEG responses to game demand. … If the decrease of frontal theta was accompanied by a decrease of parietal alpha, the player was deemed to be in a state of overload., wherein the baseline data (user behavior profile) is used to calibrate the user behavior/engagement model (operational model to trigger adaptations) in order to calibrate the user model criteria applied to the identified emotional attribute.) and providing the determined value of the attribute to the requesting application, whereupon the requesting application modifies a parameter of the requesting application based upon the provided determined value. ([pp. 8-9, Development of the Real-Time Adaptive Gaming System, Figure 1, Figure 5, Figure 6], The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading.....A straightforward strategy for the adaptation of the game interface was used, i.e., reducing or increasing the drop speed of the falling Tetris blocks to manipulate game difficulty. Speed was increased if the player was deemed to be in a state of boredom and decreased if overload was detected (Figure 5). If neither of those states were detected by the system, the drop speed of the Tetris blocks was maintained. This assessment took place in 5-s epochs, hence the drop speed of the game increased or decreased over a period of play depending on the relative frequency of ‘‘boredom’’ or ‘‘overload’’ epochs that occurred within that period., Predictions regarding the modulation of EEG frontal theta and alpha power by variations in the level of cognitive demand and effort were validated during Tetris play; subsequently an adaptive game of Tetris was built that used a biocybernetic loop with the EEG measures tested during the validation stage.; wherein the biocybernetic control loop modifies/adapts the difficulty of the game in order to keep the user at an optimal level of engagement (i.e., in the “zone” in Figure 1) based upon the emotional state (across emotions of relevance) of the user derived from/quantified from the analysis of selected sensor information by changing the level of difficulty of the game according to a trigger criteria - for instance that the deviation-based values characterizing that attribute exceed particular threshold levels.) 
However, Ewing does not explicitly teach … receiving, at an application of a system and from a requesting application installed on the system and programmed to interface with the application of the system,  a request … wherein the requesting application is not programmed to capture the attribute directly from the system. Although Ewing teaches the identification of a user behavior attribute associated with an emotional state of the user, she does not explicitly teach that the method/system for performing this identification receives is in response to the reception of a request from a requesting application that is not programmed to capture the attribute directly from the system and does not explicitly disclose that the requesting application is programmed to interface with the application of the system. In other words, the biocybernetic control loop design framework (Figure 6) which identifies the user behavior attribute (“conservative”, “liberal”, emotional state attributes such as “overload” or “boredom”)  using context data according to biofeedback signal patterns (engagement hook) is determined either explicitly as an input (e.g., “conservative”) or implicitly through analysis (e.g., “overload”) rather than in response to a “request” by the requesting application (the biocybernetic control loop design framework). 
However, Katmada, in the analogous art of designing adaptive video games, teaches a method, comprising: utilizing at least one processor to execute computer code that performs the steps of: receiving, at an application of a system and from a requesting application installed on the system and programmed to interface with the application of the system,  a request for identifying an attribute of user behavior regarding user by the user of the requesting application, wherein the attribute corresponds to an emotional state of the user; wherein the requesting application is not programmed to capture the attribute directly from the system  … wherein the request for identifying an attribute comprises context information, wherein an engagement hook identifying a pattern of a human attribute is determined from the context information, and wherein the attribute to be identified is determined by analyzing the engagement hook; ([p. 3, Section IIIA, p. 4, Section IIIB, Figure 1], The system consists of: (a) a Web API and a database (MongoDB), (b) the “bio-feedback device” and its corresponding application, and (c) a two-dimensional (2D) game (Fig. 1). Each component of the system will be thoroughly analyzed in the next section., The bio-feedback device … collects real time physiological signals and … classifies them into arousal levels that could be then interpreted into anxiety levels. So far, three main anxiety levels are revealed from the classification procedure: a) relaxation, b) moderate anxiety (alert), and c) high anxiety. This device utilizes three physiological techniques, which are Skin Conductance (SC) or Galvanic Sin response (GSR), Skin Temperature (TEMP) and Heart Rate (HR), in order to collect human bio-signals. These measurements could then be classified into human anxiety levels…. The final component of our architecture is … a two-dimensional (2D) platform game, designed for the purposes of the particular study (Fig. 2). After a thorough investigation at the available game development software and frameworks, … The game state manager class is also responsible for calling the Web API throughout the game, in order to request the player’s anxiety measurements and adapt the game’s graphics and player’s life in the game in realtime., wherein a video game (The Castle) is installed in an adaptive game-based biofeedback learning framework (overall system but also the at the Game bio-feedback/game state manager – Figure 1) such that the requesting application is the Game bio-feedback/game state manager (including the MongoDB) that makes requests (via a WEB API) to the bio-feedback device/classification software component of the system (application of the system) such that the requesting application has been configured/programmed to (indirectly) interact with the system application via a WEB API, wherein the system application (bio-feedback device/classification component) receives context data from the requesting application in the form of user data (i.e., user’s registered to the system, training set used for real-time classification including previous user measurements of emotional response patterns, or game information each of which is contained in the MongoDB) such that (similar to Ewing) a user engagement hook corresponds to a metric of alertness (0 to 100) based on the (contextual) user response data obtained from previously determined user-specific emotional states observed during biofeedback responses from stimuli such that the identified attribute is the corresponding/correlated emotional state of the user (boredom, relaxation, engagement, zone, overload) associated with (analysis of) that metric (contextualized to the user, the stimuli, and the sensors), and wherein (unlike Ewing) the requesting application is specifically not programmed to capture this attribute directly but instead is “captured” via the WEB API in order to decouple the system application functionality (bio-feedback device, classification software) from the game software application (requesting application).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing to incorporate the teachings of Katmada to have received at an application, installed on a system, a request for an emotional state attribute of user behavior, determined through context information associated with the request that provides an engagement hook, for a user using the requesting application in which the requesting application is not programmed to capture the attribute directly from the system.  The modification would have been obvious because one of ordinary skill would have been motivated to decouple the requesting application functionality (adaptive game management) from the functionality for determining the user emotional state attribute including a user database with response information from which that attribute may be determined based on sensor metrics in order to enable the functionality for determining the user emotional state attribute to function with any requesting application (e.g., a different game) (Katmada, [pp. 3-4, Section IIIB, Figure 1]).

In regards to claim 3, rejection of claim 1 is incorporated and Ewing further teaches wherein the identifying at least one sensor that monitors information comprises identifying a plurality of sensors. ([pp. 7-8, Discussion, Figure 5], The selection of the two EEG inputs to the biocybernetic loop made it possible to operationalize the adapted MIM (Figure 1) i.e., frontal theta was used to represent effort and parietal upper alpha to represent game demand (Figure 5).; wherein a two sensors (frontal theta and parietal upper alpha) are selected to characterize the pertinent emotional state (Figure 5) of the user in the biocybernetic control loop.) 
IN920160345US1 Page 26 of 32 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing to incorporate the teachings of Katmada for the same reasons as pointed out for claim 1.

In regards to claim 4, rejection of claim 3 is incorporated and Ewing further teaches wherein information received by one of the plurality of sensors conflicts with information received by another one of the plurality of sensors. ([pp. 7-8, Discussion], This regional variation indicates the importance of targeting the right cortical sites in order to maximize the sensitivity of the EEG metrics to the chosen psychological variables…. The right parietal site P4 was the chosen sensor input for the sampling of upper alpha oscillations. A parietal site was selected because in the first study parietal sites P3 and P4 detected sensitivity to game demand; central sites were also responsive but there were concerns that these would be subject to confounds from motor activity associated with game play. Although sensitivity was recorded at frontal sites this was smaller in magnitude than the parietal response to demand (Table 4).; wherein some of the potential sensors/sensor sites provide responses that may not be consistent (i.e., conflict) with responses at other sensors/sensor sites by virtue of being either less sensitive to emotional metrics of interest, indicative of conflicting mental processes (e.g., bi-lateral vs. uni-lateral according to the spectral frequency of the sensor information), potentially confounded with (spurious) motor activity, or having multiple confounding emotional components (i.e., interactions between distinct psychological variables contained in a particular sensor/sensor site measurement vs. other sensor/sensor site measurements which provide a clear indication of a single psychological variable.) IN920160345US1 Page 26 of 32 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing to incorporate the teachings of Katmada for the same reasons as pointed out for claim 1.

In regards to claim 6, rejection of claim 1 is incorporated and Ewing further teaches wherein the attribute of user behavior is identified based upon contextual data received from the requesting application. ([p. 2, Introduction, p. 3, Study One: Introduction, p. 3, Game Demand, p. 4, Experimental Design, p. 4, Subjective Questionnaires, p. 5, Subjective Self-Report Data, Table 2, pp. 7-8, Discussion, Figure 1, Figure 3, Figure 4, Figure 5], The MIM was adapted to provide a conceptual framework for defining a desirable state of player engagement that could serve as the target for the biocybernetic loop. The adaptation took account of research upon the gaming experience to define an ideal ‘‘zone’’ state for the player. For instance, Csikszentmihalyi (1990) described the ideal or optimal level of engagement as ‘‘flow’’; a state where engagement with a task is full to the point that time seems to slip away…. Thus, the MIM was adapted to represent four broad categories of player state; boredom, engagement, zone and overload (Figure 1)., The study aimed to establish: (a) the most suitable EEG measures to use as inputs to a real-time biocybernetic loop; and (b) an appropriate framework for the operationalization of the MIM with respect to measures of spontaneous EEG., The speed and quantity of the falling pieces were systematically manipulated to create three levels of game demand (low, high or excessive)., Throughout each game EEG was measured along with task performance; the total duration of the experimental session was approximately 40 min., Subjective workload was assessed using the NASA Task Load Index (TLX; Hart and Staveland, 1988) which consists of six scales (subjective effort, mental demand, temporal demand, physical demand, perception of performance and frustration)., Ratings of mental, physical and temporal demand increased significantly with each increment in demand (all p < 0.05). Effort ratings increased from low to high demand (p < 0.01) and showed a marginally significant increase at excessive vs. high demand (p = 0.05). Perceptions of performance quality were reduced at excessive vs. high and low demand (both p < 0.01) while frustration was elevated at excessive vs. high and low demand (both p < 0.01). Ratings of mental demand, physical demand and effort all increased with incentive (p < 0.05)., Augmentation of frontal theta has been widely reported in association with sustained attention, increased cognitive control and working memory… However, the decline of frontal theta power under conditions of excessive demand (Figure 3) has not previously been observed. The reproduction of this pattern in Tetris players provided an indication of the ecological validity of this metric and the ability of frontal theta to retain sensitivity to demand when generalized to spatial cognition in a gaming context…. The selection of the two EEG inputs to the biocybernetic loop made it possible to operationalize the adapted MIM (Figure 1) i.e., frontal theta was used to represent effort and parietal upper alpha to represent game demand (Figure 5).; wherein the context information such as response information (including subjective information) associated with a video game contextualized to a particular domain (gaming environment/Tetris) for the biocybernetic control loop is used to determine an emotional state user attribute of relevance in the biocybernetic control loop framework such that the identified attribute relevant to that gaming context (e.g., boredom, engagement, zone, overload) is associated with contextual emotional attributes (frustration, perceptions of performance quality, effort, motivation) as a function of the parameters (demand) of the particular (gaming) application.) 
IN920160345US1 Page 26 of 32 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing to incorporate the teachings of Katmada for the same reasons as pointed out for claim 1.

In regards to claim 7, rejection of claim 1 is incorporated and Ewing further teaches wherein the value of the attribute is based, at least in part, on a user activity level with respect to the requesting application.  ([p. 9, Design, Figure 1, Figure 5, Table 2], If the system detected that frontal theta had decreased by 100% or more (from baseline) whilst parietal alpha had increased by 100 or more (from baseline), the player was assessed to be in a state of boredom (Figure 5)., wherein the value of the emotional state attribute of the user is the amount of deviation of the pertinent EEG sensor information (frontal theta and parietal alpha) from the baseline such that this value is based on a level of activity of the user in the form of the activity level of parietal alpha and frontal theta responses but also is based on a related level of activity of the user in the form of the “demand” (game stimuli) imposed on the user in the game and its association with the emotional state of the user.)  
IN920160345US1 Page 26 of 32 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing to incorporate the teachings of Katmada for the same reasons as pointed out for claim 1.

In regards to claim 9, rejection of claim 1 is incorporated and Ewing further teaches comprising generating a user behavior profile for a particular user. ([pp. 8-9, Development of the Real-Time Adaptive Gaming System], To maximize the effectiveness of adaptation, it was desirable to calibrate the criteria or trigger levels to individual players to counteract individual variability in the magnitude of EEG responses to game demand. The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading. Our participants were required to watch a relaxing video clip (Piferi et al., 2000) in order to establish baseline EEG levels of frontal theta and (parietal) upper alpha for each participant. Baselined derivatives of theta and alpha were captured in 5-s windows during subsequent game play. For example, if frontal theta activity increased or decreased from baseline by 100% in any 5-s window whilst parietal alpha increased or decreased by 100% then system adaptation may be triggered. In practice, frontal theta and parietal alpha were assessed every 5 s as the participant played the adaptive version of Tetris. If the system detected that frontal theta had decreased by 100% or more (from baseline) whilst parietal alpha had increased by 100 or more (from baseline), the player was assessed to be in a state of boredom (Figure 5). If the decrease of frontal theta was accompanied by a decrease of parietal alpha, the player was deemed to be in a state of overload., wherein baseline data (user behavior profile) is collected for each user in order to calibrate the criteria applied to the identified emotional attribute used in a user behavior/engagement/user emotional state model.)
IN920160345US1 Page 26 of 32 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing to incorporate the teachings of Katmada for the same reasons as pointed out for claim 1.

In regards to claim 10, rejection of claim 9 is incorporated and Ewing further teaches, wherein the at least one user engagement model is based upon the user behavior profile. ([pp. 8-9, Development of the Real-Time Adaptive Gaming System], To maximize the effectiveness of adaptation, it was desirable to calibrate the criteria or trigger levels to individual players to counteract individual variability in the magnitude of EEG responses to game demand. … If the decrease of frontal theta was accompanied by a decrease of parietal alpha, the player was deemed to be in a state of overload., wherein the baseline data (user engagement profile) is used to calibrate the user behavior model (operational model to trigger adaptations) in order to calibrate the user model criteria applied to the identified emotional attribute.)
IN920160345US1 Page 26 of 32 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing to incorporate the teachings of Katmada for the same reasons as pointed out for claim 1.

Claim 11 is also rejected because it is just a computer readable storage medium implementation of the same subject matter of claim 1 which can be found in Ewing and Katmada.

IN920160345US1 Page 28 of 32 Claim 12 is also rejected because it is just a computer program product implementation of the same subject matter of claim 1 which can be found in Ewing and Katmada.

Claim 14/12 is also rejected because it is just a computer program product implementation of the same subject matter of claim 3/1 which can be found in Ewing and Katmada.

Claim 15/14 is also rejected because it is just a computer program product implementation of the same subject matter of claim 4/3 which can be found in Ewing and Katmada.

Claim 17/12 is also rejected because it is just a computer program product implementation of the same subject matter of claim 6/1 which can be found in Ewing and Katmada.

Claim 18/12 is also rejected because it is just a computer program product implementation of the same subject matter of claim 7/1 which can be found in Ewing and Katmada.

In regards to claim 19, rejection of claim 12 is incorporated and Ewing further teaches comprising generating a user behavior profile for a particular user and wherein the at least one user engagement model is based upon the user behavior profile. ([pp. 8-9, Development of the Real-Time Adaptive Gaming System], To maximize the effectiveness of adaptation, it was desirable to calibrate the criteria or trigger levels to individual players to counteract individual variability in the magnitude of EEG responses to game demand. The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading. Our participants were required to watch a relaxing video clip (Piferi et al., 2000) in order to establish baseline EEG levels of frontal theta and (parietal) upper alpha for each participant. Baselined derivatives of theta and alpha were captured in 5-s windows during subsequent game play. For example, if frontal theta activity increased or decreased from baseline by 100% in any 5-s window whilst parietal alpha increased or decreased by 100% then system adaptation may be triggered. In practice, frontal theta and parietal alpha were assessed every 5 s as the participant played the adaptive version of Tetris. If the system detected that frontal theta had decreased by 100% or more (from baseline) whilst parietal alpha had increased by 100 or more (from baseline), the player was assessed to be in a state of boredom (Figure 5). If the decrease of frontal theta was accompanied by a decrease of parietal alpha, the player was deemed to be in a state of overload., wherein baseline data (user behavior profile) is collected for each user in order to calibrate the criteria applied to the identified emotional attribute used in a user behavior/engagement/user emotional state model.)
IN920160345US1 Page 26 of 32 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing to incorporate the teachings of Katmada for the same reasons as pointed out for claim 12.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing, in view of Katmada, and in further view of Shayer et al. (“Ranking Sensors Using an Adaptive Fuzzy Logic Algorithm”, IEEE Sensors Journal, Vol. 5, No. 1, February 2005, pp. 59-67), hereinafter referred to as Shayer.

In regards to claim 5, rejection of claim 4 is incorporated and Ewing and Katmada do not further teach comprising ranking the plurality of sensors and selecting information from one of the plurality of sensors based upon the ranking. Although Ewing teaches a quantification of the predictive significance of individual sensors (including particular sensed features/categories) through statistical analysis and hypothesis testing and the selection of particular sensors based upon that analysis, she does not explicitly disclose a ranking of the sensors across this information that may accompany that analysis. Katmada does not discuss sensor selection.
However, Shayer, in the analogous art of performing multi sensor data fusion teaches
comprising ranking the plurality of sensors and selecting information from one of the plurality of sensors based upon the ranking. ([p. 59, Section IIA, p. 61, Section III], A logical sensor is an approach … enabling sensor fusion … This enables easy fusion of multiple and different types of sensors … and algorithms…, The ranking procedure receives maps generated by the logical sensors as inputs and gives as output the logical sensors sorted according to sensor noise rates.., wherein ranking of sensor information is performed such that sensors providing the best information (i.e., lowest noise) are ranked higher than those with the poorest information (i.e., greatest noise) using an adaptive fuzzy logic learning framework.)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing and Katmada to incorporate the teachings of Shayer to have implemented a ranking scheme over the sensors to differentiate between the sensors on the basis of quality of information.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the data fusion of disparate types of sensors information when the sensor noise errors are not known a priori by performing ranking of sensor quality through fuzzy logic, thereby enabling effective sensor selection and its corresponding information over time ([p. 59, Section I, p. 65, Section VII]).

Claim 16/15 is also rejected because it is just a computer program product implementation of the same subject matter of claim 5/4 which can be found in Ewing, Katmada, and Shayer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ewing in view of Katmada, and in further view of Uriarte et al (“Game Design to Measure Reflexes and Attention Based on Biofeedback Multi-Sensor Interaction”, Sensors 2015, 15, pp. 6520-6548), hereinafter referred to as Uriarte.

In regards to claim 8, rejection of claim 1 is incorporated and Ewing and Katmada do not further teach wherein the identifying a plurality of sensors comprises identifying sensors operatively coupled to the receiving application via a user account. Although Ewing teaches the personalization of sensor information that may be used in the evaluation of the emotional state of the user (via., p. 5, “EEG Recording and Analysis”, p. 9, “Development of the Real-Time Adaptive Gaming System”), he does not disclose that the identification of the sensors is based on user information such as may be associated with a user account (e.g., the login account of the user). Katmada does not teach the identification of sensors. 
However, Uriarte, in the analogous environment of using wearable sensors to determine the emotional state of a subject in a gaming environment, teaches wherein the identifying a plurality of sensors comprises identifying sensors operatively coupled to the receiving application via a user account ([pp. 6529-6530, Section 3.3.1p. 6531, Section 3.4, p. 6541, Section 5.2, Figure 5], The user may select the sensors with which they are going to interact while the tool is being used and from which data is to be gathered for subsequent analysis of the aforementioned sensors. To do so, the different incompatibilities between the sensors that can be selected are taken into account…. Furthermore, to be able to select these sensors, they will need to be connected as otherwise the tool fails to recognise them, not allowing the user to select it., Once everything necessary has been selected, the game will start to be played in the mode selected with the physiological sensors, …, Participants were asked about certain items (see Section 3.1) so as to ascertain their preferences regarding sensors and the type of game they liked the most., wherein a user connected to a gaming/gaming biofeedback analysis application selects a set of sensors according to his/her preferences from among a plurality of potential sets of compatible sensors for deriving user emotional state information  (biofeedback)  in response to gaming stimuli such that this selection (of the plurality of sensors) is operationally linked to the account of the user by virtue of the requirement that the user be connected to the evaluation/gaming platform to perform that selection and of the user-preference-specific nature of that selection.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing and Katmada to incorporate the teachings of Uriarte to have identified the plurality of wearable sensors for determining a user emotional state according to a user account-based selection of that plurality.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the usability and user satisfaction in the interaction of a user in a responsive gaming environment with user preferred selective biometrics (Uriarte, [Abstract, p. 6540, Section 5.1, 6541, Section 5.2]).IN920160345US1 Page 27 of 32
IN920160345US1 Page 30 of 32IN920160345US1 Page 27 of 32
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ewing, in view of Katmada, and in further view of Cowley et al. (“Behavlets: a method for practical player modelling using psychology-based player traits and domain specific features”, User Model User-Adap Inter (2016), 26, pp. 257-306), hereinafter referred to as Cowley.

In regards to claim 20, Ewing teaches a method, comprising: utilizing at least one processor to execute computer code that performs the steps of: receiving, …, context information, wherein at least one user behavior hook providing, an indication of a pattern of a human attribute is determined from context information, and wherein an attribute of behavior by a user using the requesting application to be identified is determined by analyzing the at least one user behavior hook, ([p. 2, Introduction, p. 3, Study One: Introduction, p. 3, Game Demand, p. 4, Experimental Design, p. 4, Subjective Questionnaires, p. 5, Subjective Self-Report Data, Table 2, pp. 7-8, Discussion, Figure 1, Figure 3, Figure 4, Figure 5], The MIM was adapted to provide a conceptual framework for defining a desirable state of player engagement that could serve as the target for the biocybernetic loop. The adaptation took account of research upon the gaming experience to define an ideal ‘‘zone’’ state for the player. For instance, Csikszentmihalyi (1990) described the ideal or optimal level of engagement as ‘‘flow’’; a state where engagement with a task is full to the point that time seems to slip away…. Thus, the MIM was adapted to represent four broad categories of player state; boredom, engagement, zone and overload (Figure 1)., The study aimed to establish: (a) the most suitable EEG measures to use as inputs to a real-time biocybernetic loop; and (b) an appropriate framework for the operationalization of the MIM with respect to measures of spontaneous EEG., The speed and quantity of the falling pieces were systematically manipulated to create three levels of game demand (low, high or excessive)., Throughout each game EEG was measured along with task performance; the total duration of the experimental session was approximately 40 min., Subjective workload was assessed using the NASA Task Load Index (TLX; Hart and Staveland, 1988) which consists of six scales (subjective effort, mental demand, temporal demand, physical demand, perception of performance and frustration)., Ratings of mental, physical and temporal demand increased significantly with each increment in demand (all p < 0.05). Effort ratings increased from low to high demand (p < 0.01) and showed a marginally significant increase at excessive vs. high demand (p = 0.05). Perceptions of performance quality were reduced at excessive vs. high and low demand (both p < 0.01) while frustration was elevated at excessive vs. high and low demand (both p < 0.01). Ratings of mental demand, physical demand and effort all increased with incentive (p < 0.05)., Augmentation of frontal theta has been widely reported in association with sustained attention, increased cognitive control and working memory… However, the decline of frontal theta power under conditions of excessive demand (Figure 3) has not previously been observed. The reproduction of this pattern in Tetris players provided an indication of the ecological validity of this metric and the ability of frontal theta to retain sensitivity to demand when generalized to spatial cognition in a gaming context…. The selection of the two EEG inputs to the biocybernetic loop made it possible to operationalize the adapted MIM (Figure 1) i.e., frontal theta was used to represent effort and parietal upper alpha to represent game demand (Figure 5)., wherein the context information such as response information (including subjective information) associated with a video game contextualized to a particular domain (gaming environment/Tetris) for a video game biocybernetic control loop design framework (requesting application and computer code executed on processor) is used to derive/receive a corresponding engagement hook in the form of an optimal level of engagement flow which is associated with user emotional attributes (frustration, perceptions of performance quality, effort, motivation) according to the parameters (demand) of the particular (gaming) application system such that the identified attribute relevant to that gaming context (e.g., boredom, engagement, zone, overload) is associated with those contextual emotional attributes and correlated with the engagement hook in the form of human behavioral patterns (for Tetris) such as, at least, the theta power and the alpha power in EEG responses analyzed according to the effort/demand responsive aspects of that engagement hook (Figure 1).)  wherein the attribute of behavior corresponds to an emotional state of the user, wherein the emotional state correlates to a user satisfaction of the user with the requesting application, … ([p.. 2, Introduction, p. 9, Subjective Measures, Figure 1, Figure 5, Table 6], The MIM was adapted to provide a conceptual framework for defining a desirable state of player engagement that could serve as the target for the biocybernetic loop. The adaptation took account of research upon the gaming experience to define an ideal ‘‘zone’’ state for the player., Player experience was analyzed using subjective measures of mood and game immersion. The mood adjective checklist (UMACL; Matthews et al., 1990) assesses three components of mood: energetical arousal (EA: tired-alert), tense arousal (TA: relaxed-tense) and hedonic tone (HT: happy-sad)., wherein the user emotional state (e.g., engagement, overload, boredom, “zone”) is correlated with user satisfaction associated with the game both because it may be an indication of a favorable (e.g. engagement, “in the zone”) or unfavorable (e.g., boredom) experience at a given instant during the performance of the game within the biocybernetic control loop and because the user’s subjective indication of satisfaction is correlated (Table  6) with particular operational modes of that control loop associated with emotional state-based gaming adaptation (dynamic difficulty adjustment).) accessing, from the system and from at least one wearable device operatively coupled to the system, a plurality of sensors accessible to the application of the system and that provide information corresponding to attributes of the user; ([p. 4, EEG Recording and Analysis, p. 8,  Discussion, Figure 6], EEG was recorded monopolarly from 64 Ag–AgCl pin-type active electrodes mounted in a BioSemi stretch-lycra head cap. Electrodes were positioned using the international 10–20 system and recorded activity from the following sites:…, The sensor location Fz, which generally lies at the center of the scalp area associated with frontal theta augmentation was selected as the recording site…. A parietal site was selected because in the first study parietal sites P3 and P4 detected sensitivity to game demand; central sites were also responsive but there were concerns that these would be subject to confounds from motor activity associated with game play. Although sensitivity was recorded at frontal sites this was smaller in magnitude than the parietal response to demand (Table 4). The choice of recording site was also constrained to the set of sites analyzed in study one i.e., frontal (F3, F4), temporal (T7, T8), central (C3, C4), parietal (P3, P4) and occipital (O1, O2) to preserve the validity of the psychophysiological inference regarding game-related cognition.; wherein multiple EEG sensors/electrodes are affixed to the head of user are accessed by the biocybernetic control loop (Figure 6) with various sites on the scalp considered for recording particular EEG signals (with different spectral components of those signals also considered as distinct sensors since they are tied to different/distinct mental processes).) identifying, from the plurality of sensors, at least one sensor relevant to information corresponding to attribute of behavior identified from the user behavior hook, ([pp. 7-8, Discussion], The sensitivity of upper alpha activity to game demand was specific to frontal, central and parietal sites. In addition, upper alpha was the only frequency band to respond to the incentive coins (greater power reduction when game coins were present over the right hemisphere)…. The sensitivity of the alpha band was found to vary across recording sites. Upper band effects occurred at frontal, central and parietal sites which provides some agreement with other studies linking these cortical areas with mental rotation—a key cognitive component of Tetris play (e.g., Inoue et al., 1998; Yoshino et al., 2000). Conversely, the effects of demand in the lower alpha band were restricted to temporal and occipital electrodes…. The sensor location Fz, which generally lies at the center of the scalp area associated with frontal theta augmentation was selected as the recording site…. Although there was no interaction of demand with hemisphere in the first study to guide this selection of site, the right hemisphere electrode P4 was selected on the basis of a robust association of right hemisphere with spatial cognition… To summarize, the selection of the two EEG inputs to the biocybernetic loop made it possible to operationalize the adapted MIM (Figure 1) i.e., frontal theta was used to represent effort and parietal upper alpha to represent game demand (Figure 5). According to this conceptual model the desirable states of ‘‘zone’’ and ‘‘engagement’’ are associated with high effort while undesirable states are defined by low effort combined with high demand (overload) or combined with low demand (boredom)., wherein at least two positionally-specific sensors (EEG sensors with electrodes) are identified for being effective in providing/monitoring physiological information corresponding to the user emotional state (effort, demand, zone, engagement) pertinent to the evaluation/representation of the engagement hook.) wherein the identifying comprises identifying sensor data relevant to the attribute of behavior by accessing a user behavior database comprising a plurality of models, selecting a model from the plurality of models within the user behavior database corresponding to the attribute of behavior, and identifying the at least one sensor from information corresponding to the selected model, wherein each of the plurality of models include an identification of a type of sensor information required to traverse a given model; ([p. 4, Experimental Design, pp. 4-5, EEG Recording and Analysis, p. 5, Statistical Analysis, p. 6, Discussion, p. 9, Development of the Real-Time Adaptive Gaming System, Table 3, Table 4], Throughout each game EEG was measured along with task performance; the total duration of the experimental session was approximately 40 min. Participants practiced by playing each of the six game versions once prior to the experiment and the fitting of EEG equipment., EEG was recorded monopolarly from 64 Ag–AgCl pin-type active electrodes mounted in a BioSemi stretch-lycra head cap. …. The graph for each participant was then visually inspected to discern the theta frequency possessing the greatest demand related modulation of power. Many participants did not display a unique frequency with the greatest power modulation, but instead a small window of similar frequencies that displayed greater modulation than the other theta frequencies; for this reason a 1 Hz window was selected for each participant. Power spectra values for both alpha and theta bands were log transformed (using the natural log) to normalize distribution. A single 180 s continuously recorded data segment was analyzed for each experimental condition., A priori hypotheses concerning effects for demand were tested using repeated measures analyses of variance (ANOVA). Multivariate analyses are reported using the Pillai’s Trace statistic and where multivariate tests failed to reach significance, due to a small sample size (N = 20) significant univariate analyses are reported., The results indicated frontal theta was robustly sensitive to objective game demand but that alpha activity only responded to demand at specific sites. For both frontal theta power and subjective motivation there were significant quadratic trends with maxima at high demand indicating that this level stimulated the highest subjective motivation and effort investment…, The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading.; wherein a user behavior database consisting of the responses of the EEG sensors for a set of users observed while playing Tetris under a set of controlled conditions is used to determine/model the association of each sensor response to attributes of interest in the biocybernetic control loop framework such that each model of behavior of a given sensor is the statistically deduced association (ANOVA, MANOVA) between that response and user attributes of interest, for example, the frontal theta and parietal alpha sensors, for example identified specifically of being of special interest on the basis of the statistical models such that these models include the pertinent sensors and their associated data (e.g., theta waves) needed to apply (traverse) those models during the execution of the biocybernetic control loop, and wherein there is a plurality of such models in the model database which uniquely associates each model with a user.) determining a value of the attribute of behavior by analyzing information provided by the identified at least one relevant sensor, wherein the analyzing comprises comparing the information provided by the at least one relevant sensor to a … models of attributes of behavior; ([pp. 8-9, Development of the Real-Time Adaptive Gaming System, p. 9, Design, Figure 1, Figure 5], Raw EEG data were transmitted to the VI to be filtered and averaged prior to transformation into estimates of motivation and workload by a state classification algorithm. These estimates were defined in terms of the four states of boredom, engagement, zone and overload (Figure 5)… Theta activity between 4–8 Hz was obtained from the midfrontal electrode Fz and activity in the upper alpha band (10.5–13 Hz) was derived from right parietal site P4. … These values were then converted to estimates of workload (upper alpha) and motivation (frontal theta)… For the operational model to trigger adaptations of game demand in real-time, it was necessary to select criteria for adaptation so that the four regions of the user state model could be defined (Figure 5). To maximize the effectiveness of adaptation, it was desirable to calibrate the criteria or trigger levels to individual players to counteract individual variability in the magnitude of EEG responses to game demand. The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading., Three types of biocybernetic loop were compared: (a) a conservative system that produced an upward or downward adjustment of game demand (i.e., drop speed) when changes in frontal theta and parietal alpha substantially deviated from baseline (greater than 200%); (b) a liberal system that adjusted game demand in response to smaller deviations from baseline EEG activity (100%); and (c) a moderate system that responded to moderate changes in EEG (150%)., wherein the value of the emotional state attribute of the user is the amount of deviation of the pertinent EEG sensor information (frontal theta and parietal alpha) from the baseline such that this value is determined by analyzing the relevant EEG signals according to a user-specific user state model (user behavior model) corresponding to four user emotional states (Figure 5) in which the sensor information is compared to user-specific responses which associate that information to those states and wherein this value is indicative of user satisfaction by virtue of indicating (according to its magnitude) whether the user is bored or in an optimal (satisfied/engaged) emotional state according to the association of that state with a point on the boredom-engagement-zone-overload curve shown in Figure 1 (also a user behavior model).) wherein the determined value provides an indication of the user satisfaction with the requesting application, ([pp. 8-9, Development of the Real-Time Adaptive Gaming System, Figure 1, Figure 5, Figure 6], The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading.....A straightforward strategy for the adaptation of the game interface was used, i.e., reducing or increasing the drop speed of the falling Tetris blocks to manipulate game difficulty. Speed was increased if the player was deemed to be in a state of boredom and decreased if overload was detected (Figure 5). If neither of those states were detected by the system, the drop speed of the Tetris blocks was maintained. This assessment took place in 5-s epochs, hence the drop speed of the game increased or decreased over a period of play depending on the relative frequency of ‘‘boredom’’ or ‘‘overload’’ epochs that occurred within that period., Predictions regarding the modulation of EEG frontal theta and alpha power by variations in the level of cognitive demand and effort were validated during Tetris play; subsequently an adaptive game of Tetris was built that used a biocybernetic loop with the EEG measures tested during the validation stage.; wherein the biocybernetic control loop modifies/adapts the difficulty of the game in order to keep the user at an optimal level of engagement (i.e., in the “zone” in Figure 1) based upon the emotional state (across emotions of relevance) of the user derived from/quantified from the analysis of selected sensor information by changing the level of difficulty of the game according to a trigger criteria - for instance that the deviation-based values characterizing that attribute exceed particular threshold levels.) wherein the models of attributes of behavior comprises the selected model modified based upon a profile for the user; ([pp. 8-9, Development of the Real-Time Adaptive Gaming System], To maximize the effectiveness of adaptation, it was desirable to calibrate the criteria or trigger levels to individual players to counteract individual variability in the magnitude of EEG responses to game demand. … If the decrease of frontal theta was accompanied by a decrease of parietal alpha, the player was deemed to be in a state of overload., wherein the baseline data (user behavior profile) is used to calibrate the user behavior/engagement model (operational model to trigger adaptations) in order to calibrate the user model criteria applied to the identified emotional attribute.) providing, to the requesting application, the determined value of the attribute of behavior ([pp. 8-9, Development of the Real-Time Adaptive Gaming System, Figure 1, Figure 5, Figure 6], The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading.....A straightforward strategy for the adaptation of the game interface was used, i.e., reducing or increasing the drop speed of the falling Tetris blocks to manipulate game difficulty. Speed was increased if the player was deemed to be in a state of boredom and decreased if overload was detected (Figure 5). If neither of those states were detected by the system, the drop speed of the Tetris blocks was maintained. This assessment took place in 5-s epochs, hence the drop speed of the game increased or decreased over a period of play depending on the relative frequency of ‘‘boredom’’ or ‘‘overload’’ epochs that occurred within that period., Predictions regarding the modulation of EEG frontal theta and alpha power by variations in the level of cognitive demand and effort were validated during Tetris play; subsequently an adaptive game of Tetris was built that used a biocybernetic loop with the EEG measures tested during the validation stage.; wherein the biocybernetic control loop modifies/adapts the difficulty of the game in order to keep the user at an optimal level of engagement (i.e., in the “zone” in Figure 1) based upon the emotional state (across emotions of relevance) of the user derived from/quantified from the analysis of selected sensor information by changing the level of difficulty of the game according to a trigger criteria - for instance that the deviation-based values characterizing that attribute exceed particular threshold levels.) 
However, Ewing does not explicitly teach receiving, at an application of a system and from a requesting application, installed on the system and programmed to interface with the application of the system, … wherein the requesting application is not programmed to capture the attribute of behavior directly from the system; … a catalog comprising models …. Although Ewing teaches the identification of a user behavior attribute associated with an emotional state of the user, she does not explicitly teach that the method/system for performing this identification receives is in response to the reception of a request from a requesting application that is not programmed to capture the attribute directly from the system and does not explicitly disclose that the requesting application is programmed to interface with the application of the system. In other words, the biocybernetic control loop design framework (Figure 6) which identifies the user behavior attribute (“conservative”, “liberal”, emotional state attributes such as “overload” or “boredom”)  is determined either explicitly as an input (e.g., “conservative”) or implicitly through analysis (e.g., “overload”) rather than in response to a “request” by the requesting application (the biocybernetic control loop design framework). In addition, although Ewing teaches the determination of a value of the attribute of human behavior by comparing sensor information with a personalized (baseline) model characteristic of a user, she does not teach that that comparison/analysis entails a catalog of such models.
However, Katmada, in the analogous art of designing adaptive video games, teaches a method, comprising: utilizing at least one processor to execute computer code that performs the steps of: receiving, at an application of a system and from a requesting application, installed on the system and programmed to interface with the application of the system, context information, wherein at least one user behavior hook providing an indication of a pattern of a human attribute is determined from context information, and wherein an attribute of behavior by a user using the requesting application to be identified is determined by analyzing the at least one user behavior hook,… wherein the requesting application is not programmed to capture the attribute directly from the system ([p. 3, Section IIIA, pp. 3-4, Section IIIB, p. 4, Section IIIB, Figure 1], The system consists of: (a) a Web API and a database (MongoDB), (b) the “bio-feedback device” and its corresponding application, and (c) a two-dimensional (2D) game (Fig. 1). Each component of the system will be thoroughly analyzed in the next section….Thus, it was decided that a psychometric test should precede the normal measurement activities. …This way, a training set, which will be used in the real-time classification, is being created for each participant…. it was very roughly decided that the aforementioned player states (boredom, engagement, “zone”, and overload) would be assigned to psychological states detected by the bio-feedback device as follows: boredom corresponds to relaxation (very low alertness), engagement and “zone” to alertness, and overload to anxiety…. This scale is represented with numerical values from 0 to 100 for each user., For the permanent storage of user measurements, as well as game data, a MongoDB instance was used. … In order to achieve higher decoupling, versatility and transparency, the particular instance is only accessed via a Web service in front of it…. These document collections are: x “Player”: for storing game data, such as each player’s total score, level reached, and time spent in the game. x “Current”: for storing each player’s current and predicted anxiety measurements and emotional state. x “History”: for storing each player’s anxiety measurements throughout the game. Each measurement is being stored with a timestamp, in order to be able to assess later how player anxiety changed during the game…. The Web API implements several methods that, among others, register a new user in the database, store game data, insert and update users’ current psychological state in the corresponding database collection, create a history of users’ measurements, and display users’ measurements and game data., The bio-feedback device … collects real time physiological signals and … classifies them into arousal levels that could be then interpreted into anxiety levels. So far, three main anxiety levels are revealed from the classification procedure: a) relaxation, b) moderate anxiety (alert), and c) high anxiety. This device utilizes three physiological techniques, which are Skin Conductance (SC) or Galvanic Sin response (GSR), Skin Temperature (TEMP) and Heart Rate (HR), in order to collect human bio-signals. These measurements could then be classified into human anxiety levels…. The final component of our architecture is … a two-dimensional (2D) platform game, designed for the purposes of the particular study (Fig. 2). After a thorough investigation at the available game development software and frameworks, … The game state manager class is also responsible for calling the Web API throughout the game, in order to request the player’s anxiety measurements and adapt the game’s graphics and player’s life in the game in realtime., wherein a video game (The Castle) is installed in an adaptive game-based biofeedback learning framework (overall system but also the at the Game bio-feedback/game state manager – Figure 1) such that the requesting application is the Game bio-feedback/game state manager (including the MongoDB) that makes requests (via a WEB API) to the bio-feedback device/classification software component of the system (application of the system) such that the requesting application has been configured/programmed to (indirectly) interact with the system application via a WEB API, wherein the system application (bio-feedback device/classification component) receives context data from the requesting application in the form of user data (i.e., user’s registered to the system, training set used for real-time classification including previous user measurements of emotional response patterns, or game information each of which is contained in the MongoDB) such that (similar to Ewing) a user engagement hook corresponds to a metric of alertness (0 to 100) based on the (contextual) user response data obtained from previously determined user-specific emotional states observed during biofeedback responses from stimuli such that the identified attribute is the corresponding/correlated emotional state of the user (boredom, relaxation, engagement, zone, overload) associated with (analysis of) that metric (contextualized to the user, the stimuli, and the sensors), and wherein (unlike Ewing) the requesting application is specifically not programmed to capture this attribute directly but instead is “captured” via the WEB API in order to decouple the system application functionality (bio-feedback device, classification software) from the game software application (requesting application).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing to incorporate the teachings of Katmada to have received at an application, installed on a system, context data that provides an engagement hook from which an attribute of user behavior is identified in which the requesting application is not programmed to capture the context data directly from the system.  The modification would have been obvious because one of ordinary skill would have been motivated to decouple the requesting application functionality (adaptive game management) from the functionality for determining the user emotional state attribute including a user database with response information from which that attribute may be determined based on sensor metrics in order to enable the functionality for determining the user emotional state attribute to function with any requesting application (e.g., a different game) (Katmada, [pp. 3-4, Section IIIB, Figure 1]).
However, Ewing and Katmada do not explicitly teach a catalog comprising models. Although Katmada teaches user-specific response representations (models), she does not teach that a “catalog” of such models.
However, Cowley, in the analogous art of designing adaptive video games, teaches wherein the analyzing comprises comparing the information provided by the at least one relevant sensor to a catalog comprising models of attributes of behavior ([p. 268, Section 3, pp. 286-287, Figure 1, Table 3, Table 7, Table 8], The Behavlet approach is a way to model players based on variation of their dynamic gameplay behaviour. Behavlets comprise track-able player actions or sequences of actions, which provide insight into a deliberate decision making process. Behavlet profiles vary between players based on personality and may be dependent on other factors such as game type (hence the importance of an adaptive model). In this way the Behavlet model somewhat resembles a Hidden Markov Chain model. For example, in a computer game a player can usually move an avatar or some pieces. The way they move very often has qualifiers, such as fast/slow or cautious/aggressive movement, and these qualifiers can have a basis in player temperament which is not directly observable. To extract and characterise Behavlets, i.e. features codifying these behaviours, we start with the structural foundations of temperament theory and design patterns. These structures are refined to the specific case of the game, and the two structures are combined to give a lens through which the game is analysed, searching for feature descriptions., Together this suggests that the player prefers to use Power Pills to hunt Ghosts rather than focusing only on clearing the level….With design patterns regularising the domain of game-play we can be more confident that observed behaviours reflect genuine patterns of engagement. … The map for Pac-Man’s movement illustrates that this player is quite aggressive, having a mid to high count of moves across the front of the Ghost house.., wherein an adaptive video gaming application evaluates user engagement according to user personality-specific metrics such that the analysis that determines this engagement is based upon the identification/classification of a player typology which characterize individual player archetypes associated with particular behavioral propensities such as caution, impulsiveness, etc. which are also player emotional attributes and wherein these behavior models are captured in a catalog of models across according to distinct personality topologies with elements that are predicated on user feature/behavioral attributes that depend on the typology.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ewing and Katmada to incorporate the teachings of Cowley to have determined a value associated with an attribute of human behavior associated with an emotional state of a user based on a catalog of models across a set of human behavioral patterns.  The modification would have been obvious because one of ordinary skill would have been motivated to improve the quality of user gaming experiencing by dynamically adapting in real-time game design according to an identified player archetypal behavior typology classified, from amongst a set of catalogued archetypes, according to the observed behavior of the player in the game (Cowley, [Abstract, Figure 1, p. 303, Section 6.4]).

Response to Arguments
Applicant's arguments filed 15 April 2021, have been fully considered but they are not persuasive.

Specifically, Applicant Argues:
Additionally, Ewing teaches that the experiment determined which EEG equipment and/or information would provide the most relevant information in order to determine the desired user attribute. See Ewing at p. 4, Experimental Design. However, Applicant respectfully submits that this is distinguishable from "identifying, from the plurality of accessible sensors, at least one sensor that monitors information corresponding to the attribute, wherein the identifying comprises identifying sensor data relevant to the attribute by accessing a user behavior database comprising a plurality of models, selecting a model from the plurality of models within the user behavior database corresponding to the attribute, and identifying the at least one sensor from information corresponding to the selected model." Claim 1 (as previously presented). Specifically, Ewing conducted an experiment to determine what information to capture. The claimed limitations, on the other hand, include a plurality of models that correspond to attributes. The system then selects a model that corresponds to the attribute and, from the model, determines what sensor data is needed for determining the attribute. See Claim 1 (as previously presented). In other words, in Ewing, the system is attempting to capture information that would identify the most relevant sensor information for subsequent game plays, whereas the claimed limitations already include models that identify what sensor information should be captured based upon a desired attribute. 

Examiner’s Response:
The Examiner respectfully disagrees. As set forth in the previous NOFA actions, Ewing does teach “identifying, from the plurality of accessible sensors, at least one sensor that monitors information corresponding to the attribute, wherein the identifying comprises identifying sensor data relevant to the attribute by accessing a user behavior database, selecting a model from the from the user behavior database corresponding to the attribute, and identifying the at least one sensor from information corresponding to the selected model” and also teaches, as set forth in the current office action “identifying, from the plurality of accessible sensors, at least one sensor that monitors information corresponding to the attribute, wherein the identifying comprises identifying sensor data relevant to the attribute by accessing a user behavior database comprising a plurality of models, selecting a model from the plurality of models within the user behavior database corresponding to the attribute, and identifying the at least one sensor from information corresponding to the selected model” because he teaches that a user behavior database consisting of the responses of the EEG sensors for a set of users observed while playing Tetris under a set of controlled conditions is used to determine/model the association of each sensor response to attributes of interest in the biocybernetic control loop framework such that each model of behavior of a given sensor is the statistically deduced association (ANOVA, MANOVA) between that response and user attributes of interest, for example, the frontal theta and parietal alpha sensors identified specifically of being of special interest on the basis of the statistical models such that these models include the pertinent sensors and their associated data (e.g., theta waves) needed to apply (traverse) those models and in which there is a plurality of such models in the model database which uniquely associates each model with a user (-viz.,  [p. 4, Experimental Design, pp. 4-5, EEG Recording and Analysis, p. 5, Statistical Analysis, p. 6, Discussion, p. 9, Development of the Real-Time Adaptive Gaming System, Table 3, Table 4], Throughout each game EEG was measured along with task performance; the total duration of the experimental session was approximately 40 min. Participants practiced by playing each of the six game versions once prior to the experiment and the fitting of EEG equipment., EEG was recorded monopolarly from 64 Ag–AgCl pin-type active electrodes mounted in a BioSemi stretch-lycra head cap. …. The graph for each participant was then visually inspected to discern the theta frequency possessing the greatest demand related modulation of power. Many participants did not display a unique frequency with the greatest power modulation, but instead a small window of similar frequencies that displayed greater modulation than the other theta frequencies; for this reason a 1 Hz window was selected for each participant. Power spectra values for both alpha and theta bands were log transformed (using the natural log) to normalize distribution. A single 180 s continuously recorded data segment was analyzed for each experimental condition., A priori hypotheses concerning effects for demand were tested using repeated measures analyses of variance (ANOVA). Multivariate analyses are reported using the Pillai’s Trace statistic and where multivariate tests failed to reach significance, due to a small sample size (N = 20) significant univariate analyses are reported., The results indicated frontal theta was robustly sensitive to objective game demand but that alpha activity only responded to demand at specific sites. For both frontal theta power and subjective motivation there were significant quadratic trends with maxima at high demand indicating that this level stimulated the highest subjective motivation and effort investment…, The criteria for triggering adaptations of the Tetris interface were developed based upon patterns of theta and upper alpha oscillations that were observed relative to a baseline reading.). In other words, the user behavior models of Ewing, which specify/identify the various pertinent sensors as well as their associated features required for discerning particular user emotional states, are established using statistical analysis of user responses to stimuli but are also used during the biocybernetic control loop to determine the user emotional state using the particular sensors identified by the statistical analysis and thereby represented/identified in each resultant user behavioral model applied in that control loop. The user behavioral models clearly identify the pertinent sensor(s) (theta and upper alpha oscillations) which provide the information needed to apply/traverse the behavior model to determine the emotional state of the user; the relevant sensor is known a priori for the application of each model which explicitly makes use of the corresponding information to generate a prediction of the user emotional state. In this context, it is noted that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification. M.P.E.P. 2173.01(1), M.P.E.P. 2111.01(11).

The Applicant Further Argues:
Applicant respectfully submits that the Office has not articulated a reason why a person skilled in the art would combine the prior art references, does not have adequate evidentiary basis for that finding, and has not provided a satisfactory explanation for the motivation finding that includes an express and rational connection with the evidence presented. … For example, Applicant respectfully submits that Ewing in view of Cowley fail to teach, or even suggest, "an application receiving, from a requesting application, a request for identifying an attribute of user behavior regarding use by the user of the requesting application, wherein the attribute corresponds to an emotional state of the user, wherein the emotional state correlates to a user satisfaction of the user with the requesting application, wherein the request for identifying an attribute comprises context information, wherein an engagement hook identifying a pattern of a human attribute is determined from the context information, and wherein the attribute to be identified is determined by analyzing the engagement hook." Claim 1 (as previously presented). Ewing teaches "an adaptive game system that is designed to maximize player engagement by utilizing changes in real-time electroencephalography (EEG) to adjust the level of game demand." …Thus, since the adaptive game system is specifically programmed to interact with and capture information directly from sensors, there is no interaction of the adaptive game system with another application that has access to the sensors, as per the claimed limitations.  

Examiner’s Response:
With respect to the arguments directed to Cowley and Ewing in regard to the relationship between the requesting application and other components of the system architecture, the Examiner also respectfully disagrees. However, those arguments are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new grounds of rejection in view of Katmada have been necessitated by the amendments which recite additional limiting functionality associated with the requesting application and its interface with the system application. It is noted that Cowley is still used to teach the “catalog” of models which is not specifically challenged by the Applicant’s Arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122